DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Justin Crotty on 08 July 2022.
The application has been amended as follows: 
(Currently Amended) A method of treating cancer comprising: 
a) measuring a level of at least one marker for T-lymphocytes, a level of at least one marker for proliferation in the T-lymphocytes and a level of at least one marker for activation in the T-lymphocytes in a pre-treatment tumor tissue sample from a patient, 
b) comparing the level of the marker for T-lymphocytes, the level of the marker for activation and the level of the marker for proliferation to corresponding predetermined reference levels, 
c) treating the patient with at least one immune checkpoint blocker when when the level of the marker for activation is below the corresponding reference level and when the level of the marker for proliferation is below the corresponding reference level[[,]]. 

12. (Currently Amended) A method of selecting patients for treatment with immune checkpoint blockers comprising: 
a) measuring a level of at least one marker for T-lymphocytes, a level of at least one marker for proliferation in the T-lymphocytes and a level of at least one marker for activation in the T-lymphocytes in a pre-treatment tumor tissue sample from a patient, 
b) comparing the level of the marker for T-lymphocytes, the level of the marker for activation and the level of the marker for proliferation to corresponding predetermined reference levels, 
c) treating the patient with at least one immune checkpoint blocker when when the level of the marker for activation is below the corresponding reference level and when the level of the marker for proliferation is below the corresponding reference level[[,]]. 


Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 12, Tumeh discloses a method of treating cancer and selecting patients for treatment with immune checkpoint blockers (patients with advanced melanoma treated with single agent pembrolizumab) (p. 2, para. 3; see abstract) comprising: 
a) measuring a level of at least one marker for T-lymphocytes (measuring the levels of CD4 and CD8 in tumor samples) (p. 3, para. 3), a level of at least one marker for proliferation in the T-lymphocytes (measuring the levels of Ki67 in the samples) (p. 3, para. 2) and a level of at least one marker for activation in the T-lymphocytes in a tumor tissue sample from a patient (measuring the levels of granzyme B in the tumor sample from the patient) (p. 2, para. 3; p. 3, para. 2), 
b) comparing the level of the marker for T-lymphocytes, the level of the marker for activation and the level of the marker for proliferation to corresponding predetermined reference levels (comparing the levels of markers in T-lymphocytes before and during anti-PD1 therapy (pre-determined reference level cut-points for CD8 cell markers across the entire cohort including Ki-67 and Granzyme B) (p. 2, para. 3-4; p. 5, para. 4; figure 4a), 
c) when the level of the marker for activation is below the corresponding reference level (increased expression of Ki-67 after treating with PD1 immunotherapy) (level of Ki-67 was lower in the untreated samples)) (p. 3, para. 2) and when the level of the marker for proliferation is below the corresponding reference level (increased expression of granzyme B after treating with PD-1 immunotherapy (level of granzyme B was lower in the untreated samples)) (p. 3, para. 2), 
d) treating the patient with at least one immune checkpoint blocker (pembrolizumab for treating metastatic melanoma) (p. 2, para. 1).
However, Tumeh is silent on a method wherein the level of the marker for T-lymphocytes is above the corresponding reference level. 
Tumeh was modified in the previous non-final office action by Grabe to demonstrate the obviousness of a method wherein the level of the marker for T-lymphocytes is above the corresponding reference level. Grabe discloses the analogous art of predicting the efficacy of treatment in cancer patients based on the precise quantification of several biological markers related to innate and adaptive immune response of said patient against cancer (abstract). Grabe teaches that when the level of a marker for T-lymphocytes is above the corresponding reference level (above 600 cells/square millimeter) ([0033]), the effectiveness of treating a cancer patient with immunotherapy may be predicted ([0033], [0336]).
The combination of Tumeh and Grabe as discussed above demonstrate the obviousness of monitoring the progression of treatment with immune checkpoint blockers but the claimed invention demonstrates the novel method of determining appropriateness of treating patients with immune checkpoint blockers before beginning treatment. 
Specifically, the prior art, alone or in combination, neither teaches nor fairly suggests a method of treating cancer (as limited by claim 1) or selecting patients for treatment with immune checkpoint blockers (as limited by claim 12) comprising a) measuring a level of at least one marker for T-lymphocytes, a level of at least one marker for proliferation in the T-lymphocytes and a level of at least one marker for activation in the T-lymphocytes in a pre-treatment tumor tissue sample from a patient, nor c) treating the patient with at least one immune checkpoint blocker when wherein the level of the marker for T-lymphocytes is above the corresponding reference level, when the level of the marker for activation is below the corresponding reference level and when the level of the marker for proliferation is below the corresponding reference level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797